 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Teamsters Local Union No. 174, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousmen and Helpers ofAmerica and Allied Employers, Inc. Case 19-CB-3873November 18, 1982DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn August 5, 1981, Administrative Law JudgeDavid G. Heilbrun issued the attached Decision inthis proceeding. Thereafter, counsel for the Em-ployer and the General Counsel filed exceptionsand briefs, and counsel for Respondent filed an an-swering brief and a brief in support of the Adminis-trative Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision, in light of the exceptions andbriefs, and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The Administrative Law Judge found that Re-spondent Teamsters Local 174 did not unlawfullyrefuse to execute the collective-bargaining agree-ment which had been ratified by a majority of theother participating unions because Respondentnever manifested an unequivocal intent to be boundby association bargaining. We disagree.The record shows that for several years Re-spondent, herein also called Local 174, and Team-sters Locals 117 and 313 bargained individuallywith Allied Employers, Inc., an association ofwholesale grocers and soft drink bottlers in the Se-attle and Tacoma, Washington, area, for associa-tionwide bargaining units of drivers or warehouse-men in the grocery and soft drink industries, re-spectively. In 1974, after Respondent had enteredinto an association contract for the wholesale gro-cery industry, one of the other locals refused toratify the contract and negotiated a different agree-ment with more favorable terms. As a conse-quence, the association agreed to reopen Respond-ent's contract and all executed or reexecuted con-tracts with the more favorable terms. Based on thatexperience, the unions met prior to the 1977 gro-cery negotiations and agreed to bargain jointly,with a single spokesman, with ratification votingon the same day. Accordingly, all of the unions ap-peared at Respondent's initial grocery negotiationswhere Teamsters International Vice PresidentWeinmeister advised the association representativesthat the unions would engage in "coordinated" bar-gaining rather than separate bargaining as in thepast. When Association Counsel King questionedthe propriety of participation by all the unions,Union Counsel Roberts cited N.LR.B. v. GeneralElectric Company, 385 U.S. 533 (1967), as authorityfor that proposition, and union spokesmen furtherelaborated that such bargaining contemplated "onebig strike or one big settlement." The associationacquiesced and proceeded to negotiate an agree-ment which all the unions ratified. The same par-ties met shortly thereafter to negotiate a contractfor the soft drink industry, agreed to utilize thesame bargaining structure, and produced an agree-ment ratified by all but Respondent, which never-theless executed the contract, pursuant to theunions' internal agreement to base rejection or rati-fication on a majority of the votes cast by their re-spective members in an overall voting group. IAt the outset of the 1980 grocery negotiations in-volved herein, Weinmeister announced that his ex-ecutive assistant, Grami, would serve as the unions'spokesman, and that the unions would againengage in "coordinated bargaining like the lasttime." He further responded to an association in-quiry as to what the situation would be if only amajority of the Teamsters locals ratified, by statingthat that would be "an internal union problem."Respondent's official, Cooper, who attended most,if not all, of the bargaining sessions, informedGrami during a union caucus that Grami was notauthorized to take bargaining positions for Local174. Cooper also advised the association repre-sentatives that he reserved the right to a separatevote on any association offer, but that this wasconsistent with the prior "coordinated" bargainingformat. On August 18, 1980, after approximately 17bargaining meetings, when issues had crystalizedand strike authorizations had been voted, the asso-ciation issued a "Last and Final Position." Theunions held ratification votes on August 17, andratification was voted by all except Respondent'smembership, which voted overwhelmingly againstratification. Respondent thereupon struck and theother locals declined to support the strike. Re-spondent discontinued its strike on August 21 andon September 16 the written association contractwas tendered to Respondent for signature, whichRespondent declined to execute.We find, contrary to the Administrative LawJudge, that the association neither was privy toCooper's withdrawal of Grami's actual authority to' The union agreement was not divulged to the association which washanded separate tabulations of the ratification voting by units.265 NLRB No. 59428 GENERAL TEAMSTERS LOCAL 174represent Respondent nor had any basis for con-struing Cooper's reservation of his right to a sepa-rate vote on association offers as a change from theestablished procedure. Further, it is clear from theforegoing evidence that the parties' coordinatedbargaining format in 1977, and again in 1980, con-templated a binding contract upon ratification by amajority of the unions, and that Respondent tacitlyconcurred therein based on its acquiescent partici-pation in the negotiations, its execution of a priorcontract over its members' rejection, and its failureto notify the association at any time of its rejectionof the majority ratification principle. We note thatthe above findings are predicated solely on cred-ited or uncontradicted record evidence, and not onthe Administrative Law Judge's findings and credi-bility resolutions which he based on his subjectivecharacterizations of various witnessess' motives andperceptions relating to events and internal Team-sters rivalries which are outside of the record.2Accordingly, we conclude that by refusing onand after September 16, 1980, to execute and honorthe terms of the majority-ratified association con-tract, Respondent violated Section 8(b)(3) of theAct.CONCLUSIONS OF LAW1. Allied Employers, Inc., is an employer withinthe meaning of Section 2(2) of the Act, and is en-gaged in commerce and business activities whichaffect commerce within the meaning of Section2(6) and (7) of the Act.2. General Teamsters Local Union No. 174, af-filiated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, is a labor organization within the mean-ing of Section 2(5) of the Act.3. All drivers, helpers, extra drivers, and bulldrivers employed by the employers and based attheir facilities in King County, Washington, exclud-ing supervisors and guards defined in the Act andall other employees, constitutes a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. At all material times, Respondent has been andis the exclusive representative of the employeeswithin the unit found appropriate for purposes ofcollective bargaining.5. By failing and refusing on and after September16, 1980, to execute the contract ratified by the ma-jority of union locals with Allied Employers, Inc.,' In view of our findings herein, it is unnecessary to rule on the Gener-al Counsel's and Charging Party's exceptions to the Administrative LawJudge's credibility findings and on their motion to strike alleged extrane-ous evidence from the record pertaining to his remarks. Our carefulreview of the record reveals that they are wholly unsubstantiated and,accordingly, we disavow them.Respondent has refused to bargain collectivelywith Allied Employers, Inc., within the meaning ofSection 8(bX)(3) and Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent violated Section8(bX3) of the Act, we shall order it to cease anddesist therefrom and to take certain affirmativeaction designed to effectuate the policies of theAct.Respondent will also be directed to give retroac-tive effect to the contract and make whole any em-ployees covered by the contract for any financiallosses sustained by them as a result of Respondent'sunlawful refusal to sign the contract, with back-pay computed in the manner set forth in F. W.Woolworth Company, 90 NLRB 289 (1950), and in-terest thereon as provided in Florida Steel Corpora-tion, 231 NLRB 651 (1977). See, generally, IsisPlumbing & Heating Co., 138 NLRB 716 (1962).ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,General Teamsters Local Union No. 174, affiliatedwith International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of Amer-ica, Seattle, Washington, its officers, agents, andrepresentatives, shall:1. Cease and desist from refusing to bargain col-lectively with Allied Employers, Inc., on behalf ofemployees within the unit herein found appropriatefor the purposes of collective bargaining, by refus-ing on and after September 16, 1980, to execute thecontract ratified by the majority of union locals, orfrom engaging in any like or related conduct inderogation of its statutory duty to bargain.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) If requested by Allied Employers, Inc., or itsdesignated representatives, execute the contractsubmitted to Respondent by Allied Employers,Inc., on September 16, 1980, and make whole anyemployees covered by the contract for any mone-tary losses they may have suffered by Resondent'srefusal to sign the contract in the manner set forthin the section of this Decision and Order entitled"The Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, for examination and copy-ing, all payroll records, social security payment' We leave to the compliance stage determination of the specific finan-cil loses sustained by employees as a result of Respondent's unlawfulrefusal to sign the contract.429 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(c) Post at its business offices and meeting hallscopies of the attached notice marked "Appendix."4Copies of said notice, on forms provided by theRegional Director for Region 19, after being dulysigned by an official representative of Respondent,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to members arecustomarily posted. Reasonable steps shall be takenby Respondent to ensure that said notices are notaltered, defaced, or covered by any other material.(d) Furnish to the Regional Director for Region19, signed copies of the attached notice for postingby Allied Employers, Inc., if willing, at its office ormember facilities where notices to employees arecustomarily posted. Copies of said notice, to be fur-nished by the Regional Director for Region 19,shall, after being duly signed by Respondent as in-dicated, be forthwith returned to the Regional Di-rector for disposition by him.(e) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisOrder, what steps have been taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelywith Allied Employers, Inc., as the exclusiverepresentative of employees within the unit de-scribed below, by refusing to sign the contractratified by a majority of the union locals,which was submitted to our representative forsignature on September 16, 1980.WE WILL NOT engage in any like or relatedconduct in derogation of our statutory duty tobargain.WE WILL, if requested by Allied Employers,Inc., execute the contract submitted to us forsignature by our representative on September16, 1980, and WE WILL make whole any em-ployees covered by the contract for any mone-tary losses they may have suffered by our re-fusal to sign the contract, including interestthereon. The appropriate unit for purposes ofcollective bargaining is:All drivers, helpers, extra drivers, and bulldrivers employed by the Employers andbased at their facilities in King County,Washington, excluding supervisors andguards as defined in the Act and all otheremployees.GENERAL TEAMSTERS LOCAL UNIONNo. 174, AFFILIATED WITH INTERNA-TIONAL BROTHERHOOD OF TEAM-STERS, CHAUFFEURS, WARHEOUSE-MEN AND HELPERS OF AMERICADECISIONSTATEMENT OF THE CASEDAVID G. HEILBRUN, Administrative Law Judge: Thiscase was heard at Seattle, Washington, on April 2, 3, and22, 1981, based on a complaint alleging that GeneralTeamsters Local Union No. 174, affiliated with Interna-tional Brotherhood of Teamsters, Chauffeurs, Warehou-semen and Helpers of America, violated Section 8(bX3)and 8(d) of the Act by failing and refusing to sign a cer-tain collective-bargaining agreement assertedly reachedduring a course of dealings that originated with "groundrules for negotiation" of March 1980 and culminated inratification voting on August 17, 1980.Upon the entire record,' my observation of witnesses,and consideration of post-hearing briefs, I make the fol-lowing:FINDINGS OF FACT AND RESULTANT CONCLUSIONOF LAWAllied Employers, Inc., is a multiemployer associationof wholesale grocery firms operating in the greater Seat-tle area. As of early 1980, these were American-Strevell,Inc., Associated Grocers, Inc., J. C. Wright Sales Co.,Leslie Salt Co., S & W Find Foods, Inc., SafewayStores, Inc., The Amalgamated Sugar Co., andTradewell Stores, Inc. An additional member is, and foryears has been, West Coast Grocery Co. located innearby Tacoma. A group of Teamsters locals representthe warehouse employees and drivers of these severalcompanies, including small distribution points beyondTacoma itself. Local 174 is a large Teamsters local of thePacific Northwest, having aproximately 100 labor con-tracts covering approximately 7,000 members in retail,wholesale, soft drink, construction, cartage, and other in-dustries. As germane here it represents drivers anddriver-helpers employed by association members in KingCounty (greater Seattle), and is shown to have beenparty to successive "wholesale grocery" contracts sinceCertain errors in the transcript are hereby noted and corrected.430 GENERAL TEAMSTERS LOCAL 174at least 1968. This relationship reflects one of the threebargaining units that are involved in the case. A secondof these is an associationwide unit of warehouse employ-ees represented by several Teamsters affiliates, the mostprominent of which are Local 117 for greater Seattle andLocal 599 for West Coast Grocery in Tacoma.2Thefinal bargaining unit of note is that for drivers employedby West Coast Grocery, these being represented byTeamsters Local 313.Robert Cooper has been secretary-treasurer and chiefexecutive officer of Respondent since January 1, 1977.Richard King has been employed at the association since1967 and its secretary-manager since January 1, 1974.The food industry and its suppliers are merely the "maingroup" of some 300 employers overall that comprise thisbody.3King is a graduate attorney with earlier industrialrelations experience, and has been the wholesale groceryemployer's chief spokesman in negotiations since those of1974.4 Arnold Weinmeister is secretary-treasurer ofLocal 117, president of Teamsters Joint Council No. 28for the vicinity, and a vice president of the InternationalUnion. William Roberts is a practicing attorney in Seat-tle with a law firm that has long represented Local 117and the Joint Council and, in addition, has periodicallyrepresented Local 174.As a prelude to the 1977 round of negotiations, Wein-meister contacted Roberts and arranged a meeting ofTeamsters representatives at which Cooper was present.The purpose was to design a new approach to negotia-tions for the wholesale grocery industry as to whichLocal 174 would have traditionally been the lead unionin opening talks. Weinmeister's idea was to have the rep-resentatives of other unions sitting throughout, and hewanted legal advice on whether this would survive ob-jection by the association. Roberts causes his office toverify certain case precedent, and with this told Wein-2 There are presently three small warehouse locals (down from fouruntil recently) whose members constitute the identifiable satellite employ-ing locations of association members. Other than participation of suchmembers in certain pooled contract ratification voting there is no signifi-cance to the case because of these entities, and henceforth their rolesshall be disregarded.s Par. 2 of the complaint alleges that as "banded together" the variousretail grocery chains had annual gross sales in excess of $500,000 andcaused goods and materials valued in excess of $50,000 to be purchasedand delivered directly from suppliers outside the State of Washington.Respondent's answer to the complaint pleaded a lack of sufficient knowl-edge with respect to the truth of such allegations and therefore deniedthem. Such a style of pleading is expressly authorized by Board rules,and in fact once insufficient knowledge of alleged facts is advanced thisstatement alone serves as a denial. Board Rules and Regulations, Series 8,as amended, Sec. 102.20While the General Counsel has not cured this jurisdictional void, it isevident from the inherent nature of the food distribution industry, thescope of operations here, and the number of employees involved, that theBoard's retail standard of a $500,000 annual gross volume of businesscoupled with more than de minimis flow across state lines is amply met. Ithus infer the obvious and find that association and its members are em-ployers engaged in commerce within the meaning of Sec. 2(2), (6), and(7) of the Act and, otherwise, that Respondent Local 174 is a labor orga-nization within the meaning of Sec. 2(5).' In that year an apparent final settlement with Local 174 had to bereopened for further concessions after members of Local 117 refused toratify a contract and ultimately obtained benefits that would, but for theunprecedented and "turmoil"-ridden reopening, have departed from tradi-tional parallels between the two Teamsters groups as to an overall costpackage.meister that the approach was arguably valid and hadthe additional potential benefit of avoiding "the rigma-role and foolishness" of three separate sessions since suchcould all be condensed into a single ongoing effort.This preplanning spanned February 28-March 1, 1977,the latter date being when Local 174 negotiations werescheduled to commence with a morning session. The del-egation of Teamsters personnel comprised of Roberts,"Weinmeister, Cooper, and representatives from Locals313 and 599 appeared at the association's office wherethe employer bargaining team was present. It was com-prised of King as spokesman, along with Angelo Brus-cas, director of personnel and industrial relations for As-sociated Grocers, Harold Ravenscraft, industrial relationsmanager for Tradewell Stores (formerly, until 1974, onthe association staff), and others. King testified that hefirst questioned whether, as expected, the meeting wasfor the purpose of negotiating only with Local 174. Herecalled both Weinmeister and Roberts doing "most ofthe talking" in reply, and after alluding to the problemsof 1974 asking in that context whether the employerwould consider "entering into coordinated barganing."King asked them for details and was told that it meantall the locals would sit together at the table with onlyone spokesman. Initially this was intended to be Wein-meister. King further recalled being told that upon arriv-al at "one [cost] settlement" including any change infringe benefits applying equally to all three contracts,then all locals would conduct their ratification votes atthe same time with a "majority [of the locals] rules"principle in effect and only a "union problem," never an"employer problem," to obtain from such a procedure.King testified further that the speakers sought to induceagreement to this approach by emphasizing that it wouldlead to either "one big contract or one big strike."King is generally corroborated by both Bruscas andRavenscraft. The former testified concerning March 1,1977, that after "several caucuses ...trying to clarifywhat approach the Union was making regarding coordi-nating the bargaining between 174, 117, 599, 313," thegist of this was Weinmeister saying they intended to pro-ceed with coordinated bargaining to avoid a repetition ofthe 1974 experience. Bruscas termed management's reac-tion as initially negative, but further probing discussionenused with Roberts and Weinmeister continuing to ad-vocate coordinated bargaining. Bruscas' abiding recollec-tion of key ending remarks from Weinmeister was theprocess contemplated "something like one big strike orone big agreement or one big settlement." Bruscas addedthat this meeting was confined exclusively to discussionof procedure and that after heated discussion of princi-ples between King and Roberts, the employers finally ac-cepted the notion after being given to understand that "ifthe majority of the units voted for the agreement, wewould have an agreement ...if the majority of thevotes didn't vote for the agreement, we would have astrike."' At this point Roberts was expressly representing Respondent in termsof Weinmeister, as an established client, having so commissioned him be-cause it was sister Local 174 negotiations that were at hand.431 DECISIONS OF NATIONAL LABOR RELATIONS BOARDRavenscraft testified that the meeting of March I,1977, was devoted entirely to discussion of the structureof bargaining and resulted in an understanding that itwould proceed in coordinated fashion. Ravenscraft re-called initial employer resistance to the idea and somecaucusing. His principal testimony is that after this shak-ing out, Weinmeister and Roberts jointly advised the em-ployers that they should continue thinking of "separatecontracts with locals just as we had had in the past, butthat we would either have one settlement or one bigstrike."William Grami is executive assistant to Weinmeister asthe current stint of a long Teamsters career in which hewas otherwise most recently on the Western Conferencestaff and previously had been secretary-treasurer of awarehouse local. In early 1977 his particular job was di-rector of the food division for the Western Conference,and in that capacity he was assigned to particpation inthe wholesale grocery negotiations about to commencein Seattle. Grami was called as a witness by the GeneralCounsel and testified to discussion at the opening sessionof March 1, 1977. He recalled Roberts speaking of multi-party bargaining and that this led him to understand asingle settlement would be the culmination of negotia-tions. He buttressed this by recalling how Roberts hadexplained that, even if a given local did not ratify a set-tlement, the employer would "have an agreement withall the local unions" and that with this assurance Kingappeared satisifed. Grami testified that on this occasionRoberts was specifically representing Local 174 alongwith other Teamsters entities.Roberts' version of the March 1, 1977, meeting is thathe fulfilled the client needs of the moment by citing Gen-eral Electric Company, 412 F.2d 512 (1969), as the funda-mental authority on which a proposed course of coordi-nated bargaining would commence. Roberts parriedKing's initial surprise by terming the procedure a "betterway" than to ponderously approach the entire wholesalegrocery negotiations through a continuous pattern of"three separate negotiations" which would repetitiouslycover common language. Roberts recalled emphasizingthat the process left room to negotiate "individual prob-lems as to each local union" as such would convenientlyarise. Roberts testified that King asked for and took acaucus, after which he wanted to meet only with Wein-meister and Roberts. When these three were togetherprivately King said that the exchanges of the day had re-sulted in his having "learned something about coordinat-ed bargaining," to which the association was agreeable.Roberts added that the notion of separate contracts wasspecifically acknowledged, and that Weinmeister hadadded how simultaneous offers from the associationwould motivate the union side to attempt making all nec-essary ratification votes on the same day. Cooper waspresent at the meeting of March 1, 1977, and acknowl-edged that Roberts spoke as a representative of Local174. Cooper testified that Weinmeister initiated discus-sion of negotiating ground rules by proposing coordinat-ed bargaining and this became the mutually chosencourse. Cooper did not recall any particular remarks ofRoberts, any details of the association seeming to initiallyresist the idea, or whether a "one big strike or one bigagreement" statement had been made. However, Cooperdoes expressly contradict Grami's testimony that Robertshad voiced the principle of the employer having a con-tract with all locals even though one might not vote toratify. Cooper characterized Grami's role in the 1977 ne-gotiations as purely being that of a spokesman but with-out authority to bind Local 174 to any agreement andwithout any "lead" role in the process.On this general basis, the 1977 negotiations ensuedeand ultimately, in June of that year, representatives ofprincipal locals involved agreed in writing to recom-mend acceptance of a "last and final proposal" from theassociation.7Ratification was affirmative in all bargain-ing units, and from this a 1977 agreement was consum-mated effective to dates in late March 1980 for the driv-ers' unit and to late April 1980 for the warehouse unit.After timely exchange of reopening notices, the partiesprepared for 1980 negotiations.8The first session was setfor March 10, a date on which Local 174 delivered itscomprehensive draft of "Demands and Proposals" forthe new contract. More importantly, there were verbal-isms between the parties in the course of this meeting."In this setting King testified that during the initial meet-ing of March 10, at which Cooper was present, Wein-meister reiterated the Teamsters interest in coordinatedbargaining which had seemingly worked well in 1977.He also confirmed that Grami would be spokesmanthroughout, adding, according to King, that this wouldinclude "authority to represent all the Locals involved."Weinmeister was then to have explained that the objec-tive was one settlement for all locals except for neces-sary attention to local issues, and all involved wouldvote at the same time. King recalled how, at that point,Herbert Engdahl, vice president of operations for WestCoast Grocery, asked what would occur should there bea particular rejection by members. King testified thatWeinmeister's response was that, if a majority of theunits would vote to ratify, then the employers could con-sider they had a contract for the matter would becomean "internal union problem."This general pattern of testimony was repeated byBruscas along with the General Counsel's witnesses,Gary Carlson, staff negotiator with Safeway Stores inthe Seattle area, and William Evans, operations managerfor American-Strevall. Additionally, Al Lamp, employeerelations manager for Associated Grocers as of March10, testified that he was present at the negotiating meet-' In the process Grami succeeded to Weinmeister's original role aschief union spokesman.'The quoted phrase associates to art. XII of the Teamsters constitu-tion wherein a "final offer of settlement" as so judged by a local union'sexecutive board must be submitted to the membership and can only berejected by a two-thirds vote. This art. also contemplates pooled ratifica-tion voting when more than one local "is involved." The particular docu-ment just described was signed by Cooper, Robert Thurston, Robert Pa-vollk, and Weineiister for Locals 174, 313, 599, and 117, respectively. Itwas also countersigned by King on behalf of association members8 All dates and named months hereafter are in 1980, unless expresslyshown otherwise. Occasionally the year 1980 shall be repeated for em-phaais.e Federal Mediation and Conciliation Service had gathered the partiespreliminary on February 4, at which time Grami, speaking for the Team-sters, advised King and other employer representatives that they desiredto again engage in coordinated bargaining with himself to be spokesman.432 GENERAL TEAMSTERS LOCAL 174ing on that date and not only recalled the above-quoted(internal union problem) remark of Weinmeister, but hadtaken notes at the time which he presently recalled as in-cluding a recordation of Weinmeister's statement that "ifa majority of the employees voted to ratify the contract,then the contract was ratified."'oGrami's testimony was that Weinmeister's compositeresponse to a series of questions posed at the time byKing was that, if only a majority of the Teamsters localsultimately ratified, this would become an internal unionproblem but that a strike would not ensue. Grami couldnot specifically recall that Weinmeister had enlarged onthe prognostication by adding that the situation posedwould also mean that the employers had a contract. Sim-ilarly, Cooper recalled only that Weinmeister used the"internal union" words at that point. Cooper agreed withKing that Weinmeister characterized the general mode ofthe bargaining as being "like last time."From this is a laborious sequence of negotiations fol-lowed over a course of 16 more meetings that led toAugust 14. By this time the Teamsters locals had ob-tained strike authorization from their members and issueswere well crystallized. Aside from typical economics andlanguage matters, certain interunion rivalries were alsohaving an effect. This manifested on two levels in thatLocal 117 was dominant in members respecting this com-ponent of the association, while Local 174 was a majortraditional drivers unit readily thought of as a pillar ofTeamsters unionism and enjoying a traditional wage dif-ferential to confirm the distinction. The other rub was inregard to interface between work jurisdiction of Local174 and Tacoma-based brethen of Local 313, particularlyas the industry had gravitated into distribution practicesthat favored Local 174. This was a so-called work pres-ervation clause, one that Local 313 initially sought to"clarify" and as late as May 20, was proposing strongprotective-type language in a recapitulation of pending"Local Union Issues" that were outstanding at the time.Local 174 was essentially seeking success in threeareas; these being health and welfare improvements, anavoidance of contract "take-outs (or "take-aways") inregard to straight time for Sunday work, and an avoid-ance of break-in rate for new employees as low as 80percent. Cooper testified that in regard to the work-pres-ervation friction between his members and Local 313, hehad met privately with Grami during the course of nego-tiations and advised that Local 313 was overreachingand should be told so which Grami agreed to do. 'A "Last and Final Position" of the employers evolvedon August 14, and this was again, as in 1977, deemed byexecutive boards involved the "final offer of settlement"o1 Lamp explained that this notetaking was done at the nudging ofBruscas, his superior at the time, in the immediate moments after Wein-meister's utterances. In this he is consistent with Bruscas, who separatelytestified that he had directed Lamp to capture the seemingly importantconcession of Weinmeister that if "the majority of the Locals agreed, wewould have the agreement and they would have an internal Union prob-lem."I I In the course of these protracted negotiations Local 313 lost an arbi-tration case on the point, thus tending to vindicate Cooper's contentionson the subject.within intendment of the Teamsters constitution.' This10-page document actually comprised three parts, appli-cably respectively to the warehouse locals, then to Local174, and finally to Local 313. As to Local 174, it repre-sented an adherence to desired "take-outs" respectingstraight time work by drivers as performed during asecond Sunday afternoon shift, and with respect to an80-percent break-in rate for new employees over 60 days.It also failed to contemplate the health and welfare im-provements sought by Cooper throughout the negotia-tions, consistent with his initial written proposals back inMarch.' 3Voting then ensued among the Teamsters members onAugust 17, with the result that Local 174 had 286 votesto reject and 7 votes to accept. This sentiment was notonly resounding but well within the Teamsters constitu-tional provision for a valid rejection, and in consequenceCooper set an apparent work stoppage in motion."14Members of his local began to engage in prestrike prepa-ration at Safeway Stores' premises, and by mid-morningof August 17, their activities were notoriously knownamong key persons involved in the bargaining. This wasmanifested particularly by telephone contact from Gramito King as matters unfolded. Meanwhile Cooper was ma-neuvering behind the scenes with Weinmeister, and oth-erwise within the Teamsters chain of command, in re-spect to an admittedly "mess[y]" situation. The picketinghad mixed success, particularly because Weinmeister hadno inclination to support it since this would have under-cut his own position of "establish[ing] that I (Weinmeis-ter) had a contract." Further, the state of things at thatpoint in time was not only that Local 174 was withoutstrike sanction within normal Teamsters protocols, but atthe gathering on August 17, when all ratification votingtook place, it was made clear to Cooper by Weinmeisterthat such strike sanction was unlikely to be obtained.The parties met again under FMCS auspices onAugust 21, at which point it developed that the associ-ation was contending it had a contract with Local 174.The upshot was discontinuance of picketing on that dateand filing of the charge upon which this litigtation isbased. The body of this 8(bX3) charge quoted Grami ashaving repeatedly said "the Union required all Locals toabide by a vote of the majority." On September 16, Kingwrote to Cooper enclosing a complete copy of what theassociation believed was its 1980-83 contract with Local" This document represented a refinement of the status of employerproposals in an earlier comprehensive recap dated August 4.i" This final offer also confirmed various language provisions as tohours, discharge for cause and grievance procedure, plus confirming aS3-per-hour increase in wage rates over the proposed 3-year term of thecontract. Significantly, the keys passage on wage economics included thefollowing sentence: "The retroactive pay of approximately seven hun-dred-seventy-five dollars (S775) (plus overtime worked) is contingentupon settlement without economic action."" The other two units had voted to accept. However, dynamics of themoment caused business agent John Coucett and Pavolka on behalf oftheir Tacoma area Locals 313 and 599, respectively, to post notices assur-ing their own members that Local 174 did not plan to establish any pick-eting at West Coast Grocery and that since any such activity is not au-thorized or sanctioned "by anyone, including Local 174" the memberswere directed not to honor "any picket lines so established unless latertold otherwise."433 DECISIONS OF NATIONAL LABOR RELATIONS BOARD174, asking that a copy be signed and returned. Consisentwith his own position, Cooper has declined to do so.This case has many trappings to what is an esentiallynarrow controlling issue of fact. The principle involvedis whether or not Local 174 has manifested an unequivo-cal intention to be bound by multiparty bargaining in thesense of casting itself with other related labor organiza-tions and relinquishing to a common effort its own cus-tomary, if not here traditional, authority to contract. SeeJoseph McDaniel d/b/a Custom Colors Contractors, 226NLRB 851 (1976); Rock Springs Retail Merchants Associ-ation, 188 NLRB 261 (1971). While some surroundingfactors bear on this issue, the essential question is wheth-er composite verbalisms of March 1, 1977, and March10, 1980, amounted to such a manifestation. I readily findthey do not, and for this reason Cooper's determinationto resist the contention of Local 174 now being undercontract is not only correct, but a salute to his own reso-lute instinct while so many others wallowed in confu-sion, self-deceit, false hope, and a generally unschooledoutlook on this rather odd illustration of the nuances in-herent in sophisticated collective bargaining.Credibility as between the several witnesses must firstand critically be resolved. Here, from standpoints of de-meanor, bias, consistency, impressiveness of key elementsin recall, and intrinsic probabilities of fact, I thoroughlycredit the testimony of both Roberts and Cooper. I do soin this order because Roberts was the architect of whatwas essentially a routine lawyerly resolution of clientneeds; namely, a better way for the fractious personal-ities atop these particular Teamsters locals to get alongand generally spend more time and energy confrontingthe collective employers rather than confronting withinthemelves. On March 1, 1977, Roberts plainly advancedGeneral Electric as a blueprint for action, and accuratelyspelled out its meaning including that it suggested an ef-ficient, productive, and progressive way for an employerassociation to deal with more than one local union in asituation where simultaneousness could largely substitutefor repetitiveness, and particularized issues could be dealtwith in appropriate, separate fashion. Had these essentialprinciples been understood from the beginning by King,I do not see how this controversy would have risen. Theessential hitch seems to have been that it was not testedin 1977 and King's erroneous impression flourished overthe next 3 years to the point that an unrelated remark ofWeinmeister dealing with strike sanction politics was ea-gerly seized upon as an afterthought in a spurious at-tempt to forge a contract relationship where none in factexisted. Since Weinmeister did not testify, my character-ization of his remark is founded on crediting Cooperwho persuasively recalled that on March 10, 1980, Wein-meister spoke only of coordinated bargaining withoutadding that one settlement would apply to all locals orthat majority vote among the locals was binding on all.It is also notable that Cooper credibly recounted Grami'sremark to King on August 14 that one of the locals wasplainly dissatisfied with its proposal from the association.There is thus a fatal gap in the General Counsel's casewhich is that Cooper, as the only authority figure forLocal 174 as opposed to Grami's role as spokesman forconvenience, never assented to be jointly bound byword, deed, or acquiescence.While the General Electric case involved various Inter-national unions banding together to better deal with agiant employer, the court's adoption and description ofcoordinated bargaining leave ample room to adroitlyapply the process to these wholesale grocery negotia-tions. This is precisely what Roberts did, and any misun-derstanding must be assigned as the fault of King for keylanguage of a decision leaves no room for doubt. Thus,the background in General Electric was one in whichunions were dissatisfied with "the results of their priorseparate efforts," had previously sought "joint informaldiscussions on various matters" (emphasis supplied), anddisclaimed any intention of creating "joint bargaining."The court skirted an intriguing, and here highly relevant,question of whether the state of the law was that severalunions could seek an arrangement to use a certain jointbargaining demand as a condition of "separate but sub-stantially simultaneous negotiations." The court relegatedthis point to another untouched area of "the extent towhich the law permits cooperation in bargaining amongunions or employers," and held that these matters wouldbe better adjudicated when a case arose in which im-proper "motives" were shown, or conflict from outsideinfluences made "mixed-union committees" suspect. Thecourt's concluding rationale, one that was Robert's pointof departure and was reasonably implicit in all that hesaid on March 1, 1977, was that an employer could notlawfully refuse to bargain with a union (there the IUE)so long as it sought to bargain solely on behalf of thoseemployees it exclusively represented and notwithstandingthat members of other unions were on its bargainingcommittee.I find King's testimony to be particularly unreliableand believe that his own partisan misperceptions havecorrupted all other evidence upon which the GeneralCounsel relies. It is first significant that Roberts crediblytestified how the General Electric case was cited to King,and shortly thereafter he pronounced himself educatedon the subject. However 4 years later King admitted to"honestly [not] know[ing]" what coordinated bargainingmeant. Furthermore, counsel for the General Counseleven subtly attributed inattention to King at the instanthearing in terms of whether Robert's contemporaneoustestimony was that the term "joint bargaining" had beenuttered back in 1977. More importantly King's testimonywas simply hesitant, imprecise, and utterly failed to es-tablish the key element of any agent for Local 174 ad-vancing an unequivocal intent to be bound jointly to atentative industrywide contract.Comparable infirmities attached to the testimony ofBruscas, Ravenscraft,1sand, particularly, Lamp. I am's A component of Jt. Exh. 2 is the 1971-74 contract between the as-sociation and Local 313 covering West Coast Grocery. Ravenscraft'sconformed signature appears on this document, next to the astonishing in-advertence of showing "Local Union No. 174" as the contracting party.Participation in such inattentiveness does not bespeak the care to be ex-pected of one involved with labor-management intricacies, nor does it in-spire confidence in Ravenscraft's reliability as a witness, particularlywhere an eager allegiance to one party permits bending of truth.434 GENERAL TEAMSTERS LOCAL 174satisfied that they cannot be credited in recalling thatWeinmeister announced a "majority" rule, whereunderLocal 174 would possibly be bound to whatever pro-posed contract was ratified in other units. Conversely,each of these witnesses displayed too eager a desire tobuttress institutional objectives, and were otherwise un-persuasive on demeanor grounds. 'The swing witness is Grami, for while Cooper's verac-ity is high, he simply was not that attuned, nor need hehave been, to the miscellaneous rhetoric of "big table"experiences. Although called by the General Counsel,Grami was a certifiably "political" person in the Team-sters domain and this characteristic colored his testimo-ny. In this context the General Counsel paid a dear pricefor what Grami delivered. His opening recollection con-cerning March 1, 1977, was of how Roberts projectedthat any settlement yielded by the negotiations about tocommence would not be "preclude[d]" by one of thebargaining units declining to ratify. Grami's testimonyfrom that point onward was essentially all downhill withrespect to lending any support to key allegations of thecomplaint. First of all, he undermined the General Coun-sel's theory of unequivocalness by opining that the"loosely ...used" terms coordinated bargaining, mul-tiunion coordination, area and joint bargaining do not"frankly ...tell you what you want to know." He de-fined the role of spokesman as being a communicator of"unions[']" positions, and conceded that with respect tothe 1980 negotiations Cooper had never given him theauthority to take positions for Local 174. Related to thiswas his testimony that Cooper had reserved the right toa separate vote on any employer offer, and that this wassaid "fairly early" in the negotiations to the employers.He repudiated the quoted phraseology of the unfair laborpractice charge in which he was supposedly to have saidthat all locals were required "to abide by a vote of themajority" and conversely testified that he had never inso many words told the employers that Local 174 wouldbe bound by a majority vote. Were all this not enoughhe retraced Weinmeister's remarks in opening the 1980negotiations recalling a description of ground ruleswherein ratification voting would be "along lines of sep-arate contracts, and he could not recall Weinmeisteradding to the crucial "internal union problem" phrasethat the employers would have a contract."1I have con-sidered Grami's backtracking under further examinationwhereby he lamely fell into ambiguous phrasing of "ev-erything we were doing was telling them [employers],"and how the "total[ity]" of words might suggest a "ma-jority" rule concept. I reject these afterthoughts as mereunworthy attempts to remain centrist in a more thantwo-way power struggle.The General Counsel and the Charging Party havealso contended that happenings in the soft drink industrynegotiations of this vicinity in both 1977 and 1980 shedfurther light on the case. As to this industry, the produc-tion bargaining units are those of bottling, loading, andlocal distribution employees represented by Local 1171n On this same basis and for reasons of demeanor I also discredit thetestimony of rebuttal witesses Carlon and Evarns." Th'is point reflects Coopers credible recollection. and is corroborat-ed both directly by Doucett and obliquely by Engdahl.and totaling about 1,200 persons. Local 174 has a smallunit of 65 drivers and in 1977 Cooper did in fact deter-mine to "piggy-back" the main bargaining of Local 117.When his own members overwhelmingly rejected the1977 contract he battled off any moves toward a workstoppage by sheer dint of member discipline. Sobered bythis experience he then determined for 1980 soft drinknegotiations and onward that notwithstanding his unit'srelative smallness the realities of internal union politicswere such that it made better sense to allow members afree hand in the ratification process, even though rejec-tion would be futile because any work stoppage by sucha group would be unsanctioned, unsupported, or both. In1980 Local 174 members voted 43 to 23 to reject the set-tlement also. However, this result was one vote short ofthe Teamsters two-thirds constitutional rule, and thusdistinctions between Cooper's 1977 and 1980 positionnever came to a test. The entire subject of soft drink ne-gotiations fails to add sufficient weight to affect theissue. Ironically, Carl Wojciechowski, the association'schief negotiator for soft drink industry employers, equat-ed "internal union problems" with separate voting andseparate contracts.The epilogue of this case is that while Cooper satphlegmatically through both sets of negotiations, he wasacutely attuned to essence of the bargaining process andits significance both to his members and his own politicalsurvival in the sophisticated challenge of maintainingoffice with a major Teamsters affiliate. Conversely, asso-ciation representatives were naively susceptible to pos-turings, idle mouthings, and the tactical frills of thesecomplex dealings. Granted, they were also acutely con-cerned with economics sought from them, and with at-tainment of the most favorable language provisions tobest meet any current conditions. Yet this left them ill-equipped to recognize the potential for misunderstandingas each side groped through the new coordinated ap-proach to bargaining for the industry. In both kind anddegree the fledgling phenomenon was highly experimen-tal in this setting, fundamentally different from all thathad been so customary before, and permeated with nu-ances of internecine competitiveness and jealousieswithin the sister affiliates themselves. The very crux ofthe case is that Cooper was by configuration of eventsforced into a doomed power play"', which the associ-ation attempts to seize upon as leverage for deferring ret-roactive pay increases and benefits gained by the otherTeamsters bargaining units. I am necessarily uncon-cerned with the equity of such a loss should the drivermembers represented by Cooper find it a consequencefrom which they cannot escape," but in truth thisthought never need be reached because his strategy wassolidly founded in fact and law, if not instinct itself. Had'1 It should be remembered that he had suppressed strike action by hismembers of the soft drink industry in 1977, a decision making even moreinevitabkle that the catbartic appeal of a strike need soon be satisfied else-where to maintain his klegitimacy a a leader.10 It must be remembered too that the scheme of labor-managementlaw provides even harsher punishment for employees subject to recklessor inept union leadenship. Under Sec. 8(d) of the Act their antus as em-ployees may dissolve by operation of low whenever stautory steps estab-lished to place orderliness in the contract renewal process are flaunted.435 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe General Counsel not chosen to adopt King's wishfulthinking as to what the entire experience of March 10,1980, constituted, viewed in light of the 1977 negotia-tions, and as parroted by the several witnesses whose ef-fective ability to recall I have discredited, this case pre-sumably would not have been prosecuted. The overallprobative evidence utterly fails to show under governinglegal principles of association-type bargaining that Local174 has reached and thereafter refused to sign a collec-tive-bargaining agreement.[Recommended Order for dismissal omitted from pub-lication.]436